431 F.Supp.2d 1350 (2006)
EURODIF S.A., Compagnie Générale Des Matiéres Nucléaires and Cogema, Inc., et.al., Plaintiffs,
v.
UNITED STATES, Defendant.
Slip Op. 06-76, Court No. 02-00221.
United States Court of International Trade.
May 18, 2006.

JUDGMENT
In light of the Court of Appeals for the Federal Circuit's decisions in Eurodif S.A. v. United States, 411 F.3d 1355 (Fed.Cir. 2005) ("Eurodif I") and Eurodif S.A. v. United States, 423 F.3d 1275 (Fed.Cir. 2005) ("Eurodif II"), on January 5, 2006 this court remanded the captioned matter to the Department of Commerce ("Commerce"). In those remand instructions, the court ordered Commerce to "revise such final determination and order in accordance with the decisions in Eurodif I and II [and to] specifically explain how its final determination and order on remand has eliminated all SWU transactions as required by Eurodif I and Eurodif II."
Having reviewed Commerce's determination submitted pursuant to the court's remand, and papers in relation thereto, and good cause appearing therefore, it is hereby
ORDERED that the Department of Commerce's remand determination is sustained.[1]*1351 
Is/ Donald C. Pogue
  Donald C. Pogue
  Judge
  /s/ Evan J. Wallach
  Evan J. Wallach
  Judge
  /s/ Richard K. Eaton
  Richard K. Eaton
  Judge
NOTES
[1]  Defendant-Intervenors', USEC Inc. et al's, continued objection to these remand results is address in Eurodif S.A. v. United States, 2006 WL 1370960 (2006) issued simultaneously with this decision.